STATE OF MICHIGAN

                               COURT OF APPEALS



PATRIOT RESTORATION II, LLC, and                                    UNPUBLISHED
MICHAEL C BOBAL,                                                    October 14, 2014

                 Plaintiffs-Appellants,

v                                                                   No. 315938
                                                                    Wayne Circuit Court
HASTINGS MUTUAL INSURANCE                                           LC No. 12-008797-CK
COMPANY, QUALITY INSURANCE
SERVICES, INC, and DAVE GRIMES,

                 Defendants-Appellees,

and

UTICA MUTUAL INSURANCE GROUP,

                 Defendant.1


Before: STEPHENS, P.J., and TALBOT and BECKERING, JJ.

PER CURIAM.

        Patriot Restoration II, LLC (Patriot II) and Michael C. Bobal appeal as of right the trial
court’s order granting summary disposition to Hastings Mutual Insurance Company (Hastings),
Quality Insurance Services, Inc. (Quality Insurance), and Dave Grimes.2 We affirm.

        In this case involving claims of breach of insurance contract, fraud, and negligence, and
for declaratory relief, the trial court granted summary disposition to Hastings, Quality Insurance,
and Grimes on alternate independent grounds: (1) there was no genuine issue of material fact that
Patriot II and Bobal could not possibly have obtained coverage because any coverage would




1
    The trial court dismissed Utica Mutual Insurance Group from the case without prejudice.
2
    MCR 2.116(C)(7), (C)(10).


                                                -1-
have been barred by an exclusion in the policy;3 and (2) Patriot II and Bobal’s claims were
barred because of collateral estoppel.4

        On appeal, Patriot II and Bobal’s question presented does not discuss or dispute the trial
court’s decision to grant summary disposition on collateral estoppel grounds.5 When an
argument is not included in a statement of questions presented, it is not properly before this
Court and need not be considered.6 Without an argument regarding collateral estoppel, Patriot II
and Bobal have failed to dispute all the grounds the trial court provided. “When an appellant
fails to dispute the basis of the trial court’s ruling, ‘[t]his Court . . . need not even consider
granting [the appellant] the relief [he] seek[s].’ ”7

        That notwithstanding, we find that consideration of whether the trial court appropriately
granted summary disposition on the alternate ground of collateral estoppel is unnecessary
because Patriot II and Bobal’s argument that there was a genuine issue of material fact regarding
coverage lacks merit. In making the argument regarding coverage, Patriot II and Bobal rely on
the fact that the trial court considered evidence outside of the record, specifically the judgment
and order entered in lower court case no. 11-003199-CZ.8 In the instant action, the judgment and
order from lower court case no. 11-003199-CZ was submitted to the trial court as Exhibit 1 to
Quality Insurance and Grimes’s motion for summary disposition. Under the applicable statute
for summary disposition,9 the trial court was required to “consider[] affidavits, pleadings,
depositions, admissions, and other evidence submitted by the parties in the light most favorable
to the party opposing the motion.”10 The challenged evidence clearly falls under “other evidence
submitted by parties,”11 and was appropriately considered by the trial court. Thus, summary
disposition was warranted.12


3
    MCR 2.116(C)(10).
4
    MCR 2.116(C)(7).
5
    Id.
6
  Mich Farm Bureau v Dep’t of Environmental Quality, 292 Mich App 106, 146; 807 NW2d 866
(2011).
7
  Derderian v Genesys Health Care Sys, 263 Mich App 364, 381; 689 NW2d 145 (2004)
(citation omitted).
8
  In lower court case no. 11-003199-CZ, a company called Patriot Restoration, LLC, which was
founded by a long-time friend of Bobal, successfully sued Patriot II and Bobal for unfair
competition, tortious interference with an advantageous business relationship or expectancy, and
for a violation of the Michigan Consumer Protection Act, MCL 445.901 et seq.
9
    MCR 2.116(C)(10).
10
     Maiden v Rozwood, 461 Mich 109, 120; 597 NW2d 817 (1999) (citation omitted).
11
     Id.
12
     Id.; MCR 2.116(C)(10).


                                               -2-
       Affirmed. As the prevailing parties, Hastings, Quality Insurance, and Grimes may tax
costs under MCR 7.219.

                                                       /s/ Cynthia Diane Stephens
                                                       /s/ Michael J. Talbot
                                                       /s/ Jane M. Beckering




                                            -3-